Citation Nr: 0838577	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Watauga County Medical 
Center on March 15, 2006 and June 19, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; B.S.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran has unverified active duty service from April 
1964 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions in July and 
November 2006 by the Department of Veterans Affairs (VA) 
James H. Quillen VA Medical Center (VAMC) in Mountain Home, 
Tennessee, that denied entitlement to the benefits currently 
sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Winston-Salem, North 
Carolina in October 2007 to present testimony on the issues 
on appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The non-VA medical care provided for back pain and a knee 
injury in March and June 2006, respectively, were not 
emergent treatment such that delay would have been hazardous 
to the veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
emergency medical treatment are not met relative to care 
received in a private facility on March 15, 2006 and June 19, 
2006.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1005 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, VA has a duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).  In January 2007, VA notified the veteran of 
such information and evidence relative to his claim for 
reimbursement of expenses incurred in June 2006. 

The veteran did not receive adequate notice relative to his 
claim for reimbursement of expenses incurred in March 2006, 
thus a presumption of prejudice is created.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, in this 
case, the presumption has been overcome.  VA may show that 
the purpose of the notice was not frustrated by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.  Here, the error did not 
affect the essential fairness of the adjudication because the 
notice defect was cured by the veteran's actual knowledge of 
the information and evidence necessary to substantiate his 
claim.  In his hearing before the undersigned in October 
2007, the veteran provided testimony on these matters.  
Therefore, no further notice is required.

VA also has a duty to assist the veteran with respect to his 
claim for benefits under 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2008).  As will be fully discussed  
below, the relevant question in this case is whether the 
veteran's medical care received on the dates in question was 
of an emergent nature.  VA sought and obtained a medical 
opinion regarding the nature of the medical care provided.  
There is nothing further VA can do to assist in the 
development of the claims. 

The veteran seeks reimbursement for medical services provided 
for non-service-connected conditions in non-VA facilities 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  In 
particular, he contends that although he was eligible to 
receive medical treatment within the VA health care system 
prior to his emergency treatment, it was not feasible for him 
to seek treatment at a VA facility because he could not drive 
himself the distance required to reach a VA facility.  Board 
hearing transcript, October 2007.  

Medical expenses incurred by veterans at private facilities 
and not previously authorized by VA may nonetheless be 
reimbursed by VA if certain statutorily-mandated requirements 
are met.  38 U.S.C.A. §§ 1725, 1728 (West  2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, he does not 
qualify for reimbursement under 38 U.S.C.A. § 1728, which 
requires the private treatment be for a service-connected 
disability or a disability either associated with, or 
aggravating, a service-connected disability.  However, the 
Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department healthcare participants 
and who are personally liable for such non-VA treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-08 (2008).  

In the present case, the threshold question is whether the 
medical treatment furnished to the veteran was of an emergent 
nature.  For VA purposes, emergency medical treatment is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; and 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002(b) (2008). 



Incident on March 15, 2006

Before the undersigned, the veteran testified that on the 
date in question he was driving home from work when back 
spasms began and he could not continue to drive his car.  
However, he was able to drive himself to his local emergency 
room.  See Board hearing transcript, October 2007.  Nursing 
documentation for this occurrence states that the veteran 
reported with a chief complaint of back pain with a pain 
severity of 8 on a scale of 1 to 10.  The veteran reported 
that his back pain symptoms had begun gradually, 
approximately two weeks prior to the emergency room visit.  
To treat his pain, he had taken three over-the-counter pain 
relievers before coming to the hospital.  The veteran 
described shoveling with resultant intermittent symptoms that 
were absent at the time that the subjective history was 
given.  He was noted to be in no acute distress.  The triage 
nurse determined that the veteran's symptoms were "non-
urgent."  He was treated with pain medication and released 
with a diagnosis of an acute exacerbation of chronic low back 
pain.  Nursing documentation, March 2006.  

A contemporaneous physician's note documents a subjective 
history of intermittent low back pain over three years with 
occasional exacerbations.  The current symptoms were reported 
as having a sudden onset approximately two days prior to the 
hospital visit.  The veteran relies upon a disposition 
notation that reflects the veteran's situation was considered 
an emergency medical condition due to severe pain and an 
acute onset of symptoms.  Physician's documentation, March 
2006.  

A VA medical opinion was sought from an ambulatory care 
physician.  In January 2007, he opined that emergency 
treatment was not required for the veteran's back pain in 
March 2006 (as viewed by a prudent layperson),  because the 
contemporaneous reports reflect at least a two day onset of 
pain, such that the veteran could have reported to the VAMC 
during that time.  

The Board finds that the medical evidence from the March 15, 
2006 incident, when taken as a whole, does not reflect a 
medical emergency such that a prudent layperson could expect 
that any delay in seeking immediate medical attention would 
be hazardous to life or health; particularly, as the veteran 
appears to have experienced a gradual onset of symptoms over 
a period of days.  On this matter, the Board finds that the 
veteran's subjective account of symptom onset, recorded in 
contemporaneous medical records, is more probative than the 
veteran's hearing testimony recorded over 18 months after the 
incident.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Reimbursement for medical treatment provided on March 15, 
2006 is not warranted.

Incident on June 19, 2006

Before the undersigned, the veteran testified that on June 
19, 2006 he was mowing grass on a hill when he slipped and 
fell.  His knee was so unstable that he fashioned a splint 
for his leg and waited for someone to come and get him.  He 
reports that the mailman found him about two hours later and 
called a nurse.  See Board hearing transcript, October 2007.  
This nurse was a witness who spoke at the October 2007 
hearing and provided documentation of her licensure as a 
registered nurse.  She testified that the veteran was pale 
when she arrived and that she considered it to be an 
emergency at the time.  She reports driving the veteran to 
the hospital.  Id.  

The Board finds that the probative value of the nurse's 
testimony is limited.  Initially, the Board notes that the 
nursing documentation from the emergency room reflects that 
the veteran was unaccompanied at the hospital on June 19, 
2006.  Furthermore, if the history provided is presumed 
credible, it appears to go against the veteran's claim.  
Specifically, if a stranger discovered an injured and 
splinted man in the midst of a medical emergency, the Board 
finds it more likely that an ambulance would have been 
summoned, rather than calling a nurse known to the veteran.  

Nursing documentation for this occurrence states that the 
veteran reported with knee pain that he was unable to 
quantify.  At the time of triage, he was noted to have normal 
respirations and skin with appropriate color.  He was noted 
to be in no acute distress.  His medical situation was 
determined to be non-urgent.  Nursing documentation, June 
2006.  
The Board also notes that the nursing documentation contains 
the following subjective history provided by the veteran, 
"Patient reports mowing on a wet bank today and slipped with 
knee up underneath him and then slid down bank.  Initially 
tried to stand and knee gave way.  Patient splinted his knee 
and was able to stand with splint in place, and completed the 
mowing."  Id. 

The veteran was later noted to have marked swelling of the 
right knee although he was able to lift the leg and flex the 
knee with difficulty.  The veteran was diagnosed with a 
ruptured quadriceps tendon.  He was determined to be stable 
at disposition, upon which he was admitted for surgical 
tendon repair.  Physician's documentation, June 2006.  

A VA medical opinion was sought from an ambulatory care 
physician.  In January 2007, he opined that driving the 
distance to the VAMC (approximately 50 miles) would have been 
painful due to the veteran's pain and swelling.  However, as 
the veteran was stabilized with pain medication in the 
emergency department, he could then have been transferred to 
a VA facility rather than pursuing surgical intervention at 
the non-VA facility.  Furthermore, the veteran was triaged as 
"non-urgent" so the reviewing physician opined that 
emergent treatment was not required, as viewed by a prudent 
layperson.

On the sum of the evidence provided, the Board finds that the 
medical services provided to the veteran at a non-VA facility 
on June 19, 2006 do not constitute emergency medical 
treatment.  


As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Reimbursement for medical treatment provided on June 19, 2006 
is not warranted.


ORDER

Reimbursement of unauthorized medical expenses incurred as a 
result of treatment at Watauga County Medical Center on March 
15, 2006 and June 19, 2006 is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


